EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Derek Midkiff on 3/25/2021.
This application has been amended as follows:
Claim 15 has been replaced with
-- A computerized method of operating a hybrid fiber coaxial (HFC) radio frequency (RF) network having at least a 3GPP (Third Generation Partnership Project) LTE (Long Term Evolution) anchor frequency band as part of a non-standalone (NSA) configuration, the computerized method comprising: 
communicating a control channel to one or more computerized premises devices for termination thereat via a repurposed portion of at least one extant LTE anchor channel, the one or more computerized premises devices served by the HFC RF network for high-speed data services, the high-speed data services provided by at least one 3GPP 5G (Fifth Generation) NR (new radio) compliant radio frequency channel operating over the HFC RF network.--

Claim 16 has been replaced with
-- The computerized method of Claim 15, wherein the one or more computerized premises devices comprise an RF device configured to receive both 3GPP 5G NR and LTE waveforms via a radio frequency interface with the HFC RF network.--

Claim 17 has been replaced with
-- The computerized method of Claim 16, wherein the communicating of the control channel to the one or more computerized premises devices for the termination thereat via the repurposed portion of at least the one LTE anchor channel, comprises establishing the LTE anchor channel in a portion of a wideband frequency spectrum below 50 MHz, and operating the LTE anchor channel using FDD (frequency division duplexing) for downstream and upstream communications via a coaxial cable medium and between an HFC RF network node and the RF device configured to receive both 3GPP 5G NR and LTE waveforms.--

Claim 18 has been replaced with
-- The computerized method of Claim 15, wherein the communicating of the control channel to the one or more computerized premises devices for the termination thereat via the repurposed portion of at least the one LTE anchor channel, comprises applying a frequency shift to a first data stream associated with a first MIMO (multiple input, multiple output) port relative to a second port, the first and second ports associated with the LTE anchor channel. --

Claim 19 has been replaced with
-- The computerized method of Claim 15, wherein the communicating of the control channel to the one or more computerized premises devices for the termination thereat via the repurposed portion of at least the one LTE anchor channel, comprises establishing the LTE anchor channel in a portion of a wideband frequency spectrum above 50 MHz and between at least two 5G NR wideband channels, and operating the LTE anchor channel using TDD (time division duplexing) for downstream and upstream communications via a coaxial cable medium and between an HFC RF network node and an RF device configured to receive both 3GPP 5G NR and LTE waveforms.--

Claim 20 has been replaced with
-- The computerized method of Claim 1, wherein the using of at least the portion of the 3GPP anchor channel configured to transport the control data to the at least one computerized premises device for the termination thereat comprises causing the at least one computerized premises device to appear to an operator of the RF network as a valid 5G (Fifth Generation) end user device with subscription credentials.--

Claim 21 has been replaced with
-- The computerized method of Claim 1, wherein the using of at least the portion of the 3GPP anchor channel configured to transport the control data to the at least one computerized premises device for the termination thereat comprises using at least a portion of an extant 3GPP anchor channel that is required for the transport of the control data and using another portion of the extant 3GPP anchor channel to transport the IoT data.--

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/21/2020.
Claim(s) 2, 4, 8 and 11 has/have been cancelled.
Claims(s) 20-24 has/have been added. 
Claims(s) 1, 3, 5-7, 9-10 and 12-24 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/21/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Non-Patent Literature Documents citation #005 had an incorrect version number which was corrected by the Examiner.
Non-Patent Literature Documents citation #009 was corrected with the date by the Examiner.


Response to Arguments
Applicant’s arguments, see page 8, filed 10/21/2020, with respect to the objection of the specification have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 9, filed 10/21/2020, with respect to the objection of claims 10-14 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 9-12, filed 10/21/2020, with respect to the 35 U.S.C. 112(f) interpretation have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretation has been withdrawn.
Applicant’s arguments, see pages 12-29, filed 10/21/2020, with respect to the rejection of claims 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1, 3, 5-7, 9-10 and 12-24 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Campos et al. US 20160013855 (cited in Non-Final Rejection dated 8/19/2020), teaches performing delivery of LTE to a premises device over HFC (see FIGs. 1, 3).
A close reference, Campos et al. US 20190109643 (cited in Non-Final Rejection dated 8/19/2020), teaches providing a plurality of communication protocols over HFC (see FIGs. 4, 5 and 8). 
A close reference, Rahman et al. US 20180270856, teaches an anchor which terminates a control plane at a UE (see para. 0029).
A close reference, Gauvreau et al. US 20130077554, teaches aggregation of an anchor channel with supplementary channels (see para. 0146 and FIG. 5).
A close reference, Zhang et al. US 20190037630, teaches a unified control plane and user plane associated with a signal anchor (see para. 0192).
A close reference, Shatzkamer et al. US 20130010686, teaches a mobility anchor associated with an HFC backhaul (see para. 0040).
A close reference, Islam et al. US 20190124696, teaches an anchor carrier established for a relay node where the anchor carrier frequency operates at a lower frequency than a backhaul network (see para. 0069).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1, 3 and 20-21, the cited prior art either alone or in combination fails to teach the combined features of:

receiving the OFDM (orthogonal frequency division multiplexing) waveforms via at least one computerized premises device, wherein the receiving of the OFDM waveforms comprises receiving the OFDM waveforms over at least a portion of the HFC infrastructure using at least 

As per claim(s) 5-7 and 9, the cited prior art either alone or in combination fails to teach the combined features of:

utilizing a second portion of the RF operating spectrum to provide the IoT data via communications compliant with a second wireless technology, the utilizing of the second portion comprising using a portion of an LTE anchor channel as a channel for the IoT data;
wherein the using of the portion of the LTE anchor channel comprises: 
selectively filtering all but the portion of the LTE anchor channel; and
distributing the unfiltered portion of the LTE anchor channel to at least one IoT end device.

As per claim(s) 10, 12-14 and 22-24, the cited prior art either alone or in combination fails to teach the combined features of:



As per claim(s) 15-19, the cited prior art either alone or in combination fails to teach the combined features of:

communicating a control channel to one or more computerized premises devices for termination thereat via a repurposed portion of at least one extant LTE anchor channel, the one or more computerized premises devices served by the HFC RF network for high-speed data services, the high-speed data services provided by at least one 3GPP 5G (Fifth Generation) NR (new radio) compliant radio frequency channel operating over the HFC RF network.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464